FILED
                            NOT FOR PUBLICATION                             JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-56701

               Plaintiff - Appellee,             D.C. No. 2:03-cr-00227-DDP

  v.
                                                 MEMORANDUM *
CARY W. MEDILL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Former federal prisoner Cary W. Medill appeals pro se from the district

court’s order denying his petition for a writ of error coram nobis. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Medill contends that the district court erred by dismissing his coram nobis

petition as untimely. Because Medill has not alleged valid reasons for failing to

attack the conviction earlier, he is not entitled to a writ of coram nobis, and the

district court did not err. See United States v. Kwan, 407 F.3d 1005, 1011 (9th Cir.

2005), abrogated on other grounds by Padilla v. Kentucky, 130 S. Ct 1473 (2010);

see also Maghe v. United States, 710 F.2d 503, 503-04 (9th Cir. 1983) (per curiam)

(entitlement to writ of coram nobis requires a showing of “sound reasons” for

failure to seek relief earlier).

       AFFIRMED.




                                           2                                     09-56701